Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 2 and 4-17 are currently pending in the instant application.  Applicants have amended claims 1, 2, 4, 5, 12 and 16; cancelled claim 3 and added new claim 17 in an amendment filed on April 25, 2022.  Claim 17 is rejected and claims 1, 2 and 4-16 are considered allowable in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on April 25, 2022, has overcome the rejection of claim 3 under 35 USC 112(d) as being improper dependent form for failing to limit the subject matter of the claim it depends on and the rejection of claims 1-16 under 35 USC 112(b) as being indefinite for not having the structures of the listed compounds.  The above rejections have been withdrawn.
Applicants’ English translation of the Foreign Application REPUBLIC OF KOREA 10-2018-0097396, filed on April 25, 2022, has overcome the rejection of claims 1-16 under 35 USC 102(a)(1) as being anticipated by Lee, et al. because Applicant’s can rely on the filing date of the foreign priority application. The above rejection has been withdrawn.

II.	Rejection(s)
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the claim 16 is drawn to limitations that list compounds such as TKX-50, DCG, THP-DAG, etc. do not clearly define the structure or name of each compound. The examiner must refer to the specification to find the structures of the various compounds being referred in the claims.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structures of each compound disclosed in claims 17.  The structures are found in Figures 1 and 2 of the specification.


III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626